Citation Nr: 1410436	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for back disability, to include as secondary to service-connected right-sided facial keloids.

2.  Entitlement to service connection for hip/thigh disability, to include as secondary to service-connected right-sided facial keloids.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for osteoporosis, to include as secondary to service-connected right-sided facial keloids.

5.  Entitlement to service connection for gastrointestinal disability other than gastroesophageal reflux disease (GERD) and irritable bowel syndrome (including colitis and Crohn's disease), to include as secondary to service-connected right-sided facial keloids.

6.  Entitlement to an initial rating higher than 50 percent for right-sided facial keloids.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) from April and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia and Columbia, South Carolina, respectively.  In the April 2008 decision, the RO denied entitlement to service connection for back and hip disabilities.  In the November 2008 decision, the RO denied entitlement to service connection for hypertension, osteoporosis, and ulcerative colitis.  The RO also granted service connection for right-sided facial keloids and assigned an initial 10 percent disability rating, effective July 8, 2008.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

In a July 2009 decision, a Decision Review Officer assigned an initial 50 percent disability rating for right-sided facial keloids, effective July 8, 2008.

The Veteran testified before the undersigned at an August 2013 hearing in Washington, DC.  A transcript of that hearing has been associated with his claims file.

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for acid reflux, irritable bowel syndrome, and a right ankle disability.   In November 2012, the RO granted service connection for GERD, irritable bowel syndrome, and status post right ankle fracture, and thereby resolved the appeal as to those issues.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In an October 2013 statement, the Veteran's representative raised the issue of entitlement to service connection for a jaw disability (to include as secondary to service-connected right-sided facial keloids).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has hypertension which began around the time of his separation from service in 1989 and has continued in the years since that time.  He also contends that he has osteoporosis and a gastrointestinal disability (other than GERD and irritable bowel syndrome) and that these disabilities are related to medications (e.g. steroids) taken for a hiatal hernia in service and for his service-connected right-sided facial keloids.

VA examinations were conducted in July 2012 to assess the nature and etiology of the claimed hypertension, osteoporosis, and gastrointestinal disability.  The physician who conducted the examinations opined that the Veteran's hypertension and osteoporosis were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that there was no evidence of hypertension or osteoporosis in service.

The July 2012 opinions are insufficient because they are entirely based on a lack of objective clinical evidence of treatment for hypertension and osteoporosis in service and the hypertension opinion does not reflect consideration of the Veteran's reports of hypertension around the time of his separation from service in December 1989 and of a continuity of symptomatology since that time.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination). Dalton v. Peake, 21 Vet. App. 23 (2007). 

Additionally, the July 2012 examiner did not provide any opinions as to whether the Veteran's osteoporosis was caused or aggravated by his service-connected right-sided facial keloids.  See 38 C.F.R. § 3.310 (2013).

With respect to the claim of service connection for a gastrointestinal disability other than GERD and irritable bowel syndrome, the Veteran was afforded a VA examination in July 2012 to assess the nature and etiology of any current intestinal disability.  He was only diagnosed as having irritable bowel syndrome and an opinion as to the etiology of that disease was provided.  However, private treatment records dated since the Veteran's claim of service connection for colitis was received in July 2008 indicate that he has been diagnosed as having current colitis and Crohn's disease.  As no opinion was provided concerning the etiology of these diseases, a new VA examination is necessary.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he was treated for some of his claimed disabilities while serving in the Marine Corps Reserve following his separation from service in December 1989.   Hence, his service treatment and personnel records for his periods of service with the Marine Corps Reserve may contain information relevant to his claims.  These records have not yet been requested.  Also, he was treated for his hernia in service at the Bethesda Naval Hospital in August 1989.  There are only minimal records pertaining to this treatment currently in the claims file.  Thus, on remand, efforts should be made to obtain a full copy of the Veteran's service personnel and treatment records relating to his Marine Corps Reserve service, to obtain any additional relevant service treatment records from the Bethesda Naval Hospital, and to verify his periods of service with the Marine Corps Reserve.

Additionally, the Veteran reported during the August 2013 hearing that he continued to receive treatment for his claimed disabilities from physicians at Primary Care Associates of Potomac, the Skin Cancer Surgery Center, and from an unidentified private rheumatologist.  Although records have been obtained from Primary Care Associates of Potomac and the Skin Cancer Surgery Center, these records are only dated to August 2012 and June 2008, respectively.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate his claims of service connection on a secondary basis in accordance with the VCAA.  Cf.  38 U.S.C.A. § 5103(a). Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Contact the National Personnel Records Center, the Marine Corps Reserve, and any other appropriate source to attempt to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Marine Corps Reserve.  All such efforts must be documented in the claims file.

3.  Contact the National Personnel Records Center, the Marine Corps Reserve, Bethesda Naval Hospital, and any other appropriate source and request all available service treatment and personnel records pertaining to the Veteran's Marine Corps Reserve service and all available records pertaining to his treatment for a hiatal hernia at Bethesda Naval Hospital in August 1989.

If the Veteran's service treatment records pertaining to his Marine Corps Reserve service or to treatment received for a hiatal hernia at Bethesda Naval Hospital cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual, M21-1MR.  Specifically request records of any relevant treatment reported by the Veteran.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  If any service treatment or personnel records are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

5.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for hypertension, a back disability, a hip disability, a gastrointestinal disability, osteoporosis, and keloids (including the rheumatologist identified during the August 2013 hearing), to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for hypertension, a back disability, a hip disability, a gastrointestinal disability, osteoporosis, and keloids from Primary Care Associates of Potomac dated from August 2012 through the present, from the Skin Cancer Surgery Center dated from June 2008 through the present, and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service private medical records and to verify any periods of ACDUTRA and INACDUTRA, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hypertension diagnosed since July 2008, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset during the Veteran's period of active duty from October 1985 to December 1989, had its onset during any period of ACDUTRA, had its onset in the year immediately following the period of service from October 1985 to December 1989, was permanently worsened beyond its natural progression during a period of ACDUTRA, or is otherwise the result of a disease or injury that had its onset during a period of active duty or ACDUTRA or an injury that occurred during a period of INACDUTRA?

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reports of elevated blood pressure readings around the time of his separation from service in December 1989 and his reports of treatment for hypertension in the years since that time.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service private medical records and to verify any periods of ACDUTRA and INACDUTRA, schedule the Veteran for a VA examination to determine the etiology of his current osteoporosis.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any osteoporosis diagnosed since July 2008, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current osteoporosis had its onset during the Veteran's period of active duty from October 1985 to December 1989, had its onset during any period of ACDUTRA, is related to any medications used to treat the Veteran's hiatal hernia in service, was permanently worsened beyond its natural progression during a period of ACDUTRA, or is otherwise the result of a disease or injury that had its onset during a period of active duty or ACDUTRA or an injury that occurred during a period of INACDUTRA?

(b)  Is it at least as likely as not (50 percent probability or more) that the current osteoporosis was caused (in whole or in part) by the Veteran's service-connected right-sided facial keloids and/or medications used to treat the keloids?

(c)  Is it at least as likely as not (50 percent probability or more) that the current osteoporosis was aggravated (made chronically worse) by the Veteran's service-connected right-sided facial keloids and/or medications used to treat the keloids?

If the current osteoporosis was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all instances of treatment for orthopedic problems in the Veteran's service treatment records (including treatment for back cramps in November 1985) and the Veteran's contention that the osteoporosis is related to the medications used to treat his hiatal hernia in service and his service-connected right-sided facial keloids.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  The absence of evidence of treatment for osteoporosis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service private medical records and to verify any periods of ACDUTRA and INACDUTRA, schedule the Veteran for a VA examination to determine the etiology of any current gastrointestinal disability other than GERD and irritable bowel syndrome.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current gastrointestinal disability other than GERD and irritable bowel syndrome identified (i.e. any such disability diagnosed since July 2008, including colitis and Crohn's disease), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during the Veteran's period of active duty from October 1985 to December 1989, had its onset during any period of ACDUTRA or INACDUTRA, is related to the Veteran's hiatal hernia (and medications used to treat the hernia) and reported gastrointestinal symptoms in service, was permanently worsened beyond its natural progression during a period of ACDUTRA or INACDUTRA, or is otherwise the result of a disease or injury that had its onset during a period of active duty or ACDUTRA or an injury that occurred during a period of INACDUTRA?
(b)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was caused (in whole or in part) by the Veteran's service-connected right-sided facial keloids and/or medications used to treat the keloids?

(c)  Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability was aggravated (made chronically worse) by the Veteran's service-connected right-sided facial keloids and/or medications used to treat the keloids?

If any current gastrointestinal disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all gastrointestinal disabilities other than GERD and irritable bowel syndrome diagnosed since July 2008 (including colitis and Crohn's disease), all instances of treatment for gastrointestinal problems in the Veteran's service treatment records (including treatment for hiatal hernia), the Veteran's reports of gastrointestinal problems in service and in the years since service, and his contention that the gastrointestinal disability is related to the medications used to treat his hiatal hernia in service and his service-connected right-sided facial keloids.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

10.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



